DETAILED ACTION
Priority
It is noted that within the specification that the Applicant claims priory to US design application 29/704,924 filed on September 9th, 2019 and Chinese application CN 201920722429 filed May 21st, 2019, however this is an improper claim to priority. The Applicant must present to claim to priority within the Application Data Sheet and provided a certified copy of any foreign document they are claiming priority to. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2019/0029431).
Regarding claim 1, Li discloses an assembly comprising:  
5a first block (5a Fig. 4-5) and a second block (5b Fig. 4, 6) capable of interlocking with one another to form a corner (Fig. 4 shows the blocks interlocked and capable of forming a corner); 
said first block provided with a first hole and said second block provided with a second hole such that said first and second holes are aligned when said first and second blocks are interlocked (both blocks have a hole, 5e Fig. 4, that has a bolt pass through the first and second holes to secure the two blocks together; [0029]);  
10said first and second holes capable of accepting a fastening member when aligned (the first and second holes are meant to receive a bolt for securement, [0029]); and 
said first block provided with a first peripheral raised rim (see Annotated Fig. 1 below) and said second block provided with a peripheral step (see Annotated Fig. 2 below) such that when said first and second blocks are interlocked, said peripheral raised rim resides on 15said peripheral step (Fig. 4 of Li shows the peripheral raised rim residing on the peripheral step).
Regarding claim 2, Li discloses wherein said first block further comprises a first plug (see Annotated Fig. 1) and said first plug has a first concavity (it can be seen in Fig. 4-6 of Li that the first plug has the same structure as the second plug, referenced in Annotated Fig. 2, which has a concavity, meaning the first plug would also have a first concavity); 
20said first plug is adapted for insertion into a tube, sleeve, or other frame member (the first plug is capable of being inserted into a tube, sleeve or other frame member); 

said first slot is adapted to accept and retain one or more rattan strands provided with rattan knob(s) (the first slot is capable of accepting and retaining one or more rattan strands provided with rattan knobs).


    PNG
    media_image1.png
    728
    740
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    487
    816
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 3, Li discloses wherein said second block further comprises a second plug (see Annotated Fig. 2) and said second plug has a second concavity (it can be seen in Annotated Fig. 2 that the second plug has a second concavity); 
said second plug is adapted for insertion into a tube, sleeve, or other 5frame member (the second plug is capable of being inserted into a tube, sleeve, or other frame member); 
said second block further comprises a second slot (5c Fig. 4); and 
said second slot is adapted to accept and retain one or more rattan strands provided with rattan knob(s) (the second slot is capable of accepting and retaining one or more rattan strands provided with rattan knobs).
Regarding claim 4, Li discloses wherein said peripheral step and said peripheral rim each extend along the outside of the corner formed when said first block and said second block are interlocked to form a corner (it can be seen in Fig. 4 that the peripheral step and peripheral rim each extend along the outside if the corner formed with the first and second block are interlocked).
Regarding claim 6, Li discloses wherein said first block further comprises a first wedge-shelf (see Annotated Fig. 3 below); 
said second block further comprises a second wedge-shelf (see Annotated Fig. 4 below); and 
25said first wedge-shelf contacting said second block and said second 15wedge-shelf contacting said first block when said first block and said second block are interlocked to form a corner (it can be seen be seen that the first and second wedge shelves, which are a part of the first and second blocks, respectively, fit together and make contact with one another when the first and second blocks are interlocked to form a corner).

    PNG
    media_image3.png
    616
    373
    media_image3.png
    Greyscale

Annotated Figure 3

    PNG
    media_image4.png
    472
    683
    media_image4.png
    Greyscale

Annotated Figure 4
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Murdock et al. (US 4,025,215; hereinafter Murdock).
Regarding claim 5, Li does not teach that the first and second blocks each have complementary S-surfaces that are adjoined when the first and second blocks are interlocked to form a corner.
	Murdock does teach of a similar corner assembly having a first block (10 Fig. 1 of Murdock) and a second block (30 Fig. 1 of Murdock), each have complementary S-surfaces (seen in Fig. 1 of Murdock) that are adjoined when the first and second blocks are interlocked to form a corner.
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the blocks of Li, to have S-surfaces on the first and second blocks, as taught by Murdock. By doing so, this would allow for the assembly of the corner blocks to have a greater strength (as noted in Col. 1 line 65 – Col. 2 line 2 of Murdock) and would allow for a greater area of contact between the first and second blocks, which would cause more friction between the first and second blocks, making a more secure fit when they are assembled together. See Annotated Fig. 5 and 6 below for the location of the modified surfaces of Li. 

    PNG
    media_image5.png
    711
    710
    media_image5.png
    Greyscale

Annotated Figure 5

    PNG
    media_image6.png
    472
    749
    media_image6.png
    Greyscale

Annotated Figure 6
Regarding claim 7, Li discloses wherein said first block further comprises an interlocking recess (5g Fig. 5 of Li, see Annotated Fig. 5);
said second block further comprises an interlocking protrusion complementary to said interlocking recess (5f Fig. 5 of Li, see Annotated Fig. 6);
said interlocking recess is bounded on two sides by said peripheral raised rim (it can be seen that the interlocking recess is bounded on two sides by the peripheral raised rim);
said interlocking protrusion disposed within said interlocking recess when said first block and second block are interlocked to form a corner ([0029] states that the protrusion is disposed in the recess when the first and second blocks are interlocked to form a corner).
	Li does not teach that the interlocking recess is bounded by an S-wall on one side.
Murdock does teach of a similar corner assembly having a first block (10 Fig. 1 of Murdock) and a second block (30 Fig. 1 of Murdock), each have complementary S-walls (seen in Fig. 1 of Murdock) that are adjoined when the first and second blocks are interlocked to form a corner.
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the blocks of Li, to have S-walls on the first and second blocks, as taught by Murdock. By doing so, this would allow for the assembly of the corner blocks to have a greater strength (as noted in Col. 1 line 65 – Col. 2 line 2 of Murdock) and would allow for a greater area of contact between the first and second blocks, which would cause more friction between the first and second blocks, making a more secure fit when they are assembled together. When referring to Annotated Fig. 5 and 6 for the locations of the modified surfaces of Li that create the S-walls, it can be seen that the interlocking recess would be bounded on a side by an S-wall, which leaves in unbounded on a fourth side. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678